Filed 9/29/20; certiified for publication 10/23/20 (order attached)




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 JOSE SANTANA,

      Plaintiff and Respondent,                                       G057244, G058020

          v.                                                          (Super. Ct. No. 30-2016-00882680)

 FCA US, LLC,                                                         OPINION

      Defendant and Appellant.



                  Appeal from a judgment of the Superior Court of Orange County, Hugh
Michael Brenner, Judge. (Retired judge of the Orange Sup. Ct. assigned by the Chief
Justice pursuant to art. VI, § 6 of the Cal. Const.) Affirmed in part and reversed in part.
                  Hawkins Parnell & Young, Jeffrey T. Thayer; Gibson, Dunn & Crutcher,
Thomas H. Dupree Jr., and Shaun A. Mathur for Defendant and Appellant.
                  Rosner, Barry & Babbitt, Hallen D. Rosner, Arlyn L. Escalante; Center for
Constitutional Litigation, Robert Peck; O’Conner Law Group and Mark O’Connor for
Plaintiff and Respondent.
                                            *              *             *
              A jury held defendant FCA US, LLC (Chrysler) liable on three causes of
action arising from plaintiff Jose Santana’s defective vehicle: breach of the express and
implied warranty under the Song-Beverly Consumer Warranty Act (Civ. Code, § 1790 et
                                                           1
seq.; the Song-Beverly Act), and fraudulent concealment. Santana’s economic damages
from violation of the express warranty under the Song-Beverly Act were $31,896.60 and
the jury also imposed a civil penalty of $63,795.20 for the willful failure to repurchase or
replace the vehicle. On the fraud claim, the jury awarded economic damages of
$33,839.91, noneconomic damages of $100,000, and punitive damages of $1 million,
resulting in a total verdict of $1,229,531.71. After an award of fees and costs, the total
judgment amounted to $1,740,169.58.
              Chrysler contends most of those damages must be vacated because there
was no substantial evidence of fraudulent concealment. We agree. Santana’s fraud
theory was that Chrysler concealed an electrical defect in Santana’s vehicle. But there
was no evidence Chrysler was aware of the defect until after Santana purchased his
vehicle, and thus no evidence that Chrysler concealed it. Because the fraud judgment
must fall, the separate award of economic damages, the noneconomic damages, and the
punitive damages fall with it.
              Chrysler also contends there was no evidence of a willful violation of the
Song-Beverly Act. We disagree with that contention and affirm that aspect of the
judgment. By the time Chrysler’s duty to repurchase arose, it was aware of the electrical
defect in Santana’s vehicle, which it chose not to repair adequately.




1
             The parties do not discuss the jury’s verdict on the breach of implied
warranty count. Accordingly, neither do we.

                                              2
              Finally, Chrysler contends the court erred in failing to apportion attorney
fees and by doubling Santana’s Lodestar calculation. We conclude the court did not
abuse its discretion and thus affirm the fee award.


                                          FACTS


Santana’s Vehicle
              Santana purchased a 2012 Dodge Durango in November 2011, for a total
purchase price of $44,748. He purchased the “Citadel” model, which was the most
luxurious version of the Durango. The vehicle came with a three-year, 36,000 mile
bumper-to-bumper warranty, and a five-year, 100,000 mile power-train warranty.
              Almost immediately, Santana experienced problems with the vehicle.
              The first time Santana brought his vehicle in for repair was in June 2012 at
9,466 miles. The vehicle would not start. This would prove to be a recurring problem for
Santana, who estimated that it occurred 10 times, a few of which required repairs at the
dealer.
              Santana’s no-start problem was the central theme of the trial, so we pause
to explain Santana’s theory of what went wrong with his vehicle. Santana’s expert
generally attributed his no-start problem to a component called the Totally Integrated
Power Module, or TIPM for short. The TIPM is an enclosed box in the engine
compartment of the vehicle, which contains a circuit board and regulates power to most
of the systems in the vehicle. The circuit board was covered with a conformal coating,
which is a thin rubbery coating over the entirety of the circuit board, which is intended to
protect it from dust and vibration, as well as to insulate it from heat. The TIPM’s used by
Chrysler were manufactured by a company called Continental, which is not a party to this
lawsuit. The fuel pump electrical relay, which was attached to the circuit board, was built
by NEC Components (also a nonparty). NEC warned against using a conformal coating

                                             3
made of silicone because the heat from the circuit board can cause the silicone to emit
gas, and the gas can enter the fuel-pump relay, which leads to failure of the relay, which,
in turn, leads to stalling or a failure to start. At the time Santana purchased his vehicle,
Continental was producing TIPMs with a silicone conformal coating. Santana’s expert
opined this was the root cause of many of Santana’s problems.
              While Santana attributed many of his problems to the TIPM, he
experienced several other issues too. Santana’s second repair visit was at 22,029 miles,
in October 2013. The front suspension was shaking while the car was moving. The
dealership balanced, rotated, and aligned the tires, but, according to Santana, the issue
was never resolved. Instead, Santana bought a lifetime tire-balancing warranty from a
tire store and had the tires balanced every time the shaking started up again.
              In April 2014, at 28,047 miles, Santana brought the vehicle in to repair a
problem with the seatbelt warning being too sensitive. Putting a telephone on the
passenger seat would cause the fasten seatbelt alert to chime. Chrysler never fixed that
problem. Santana ended up just buckling the seatbelt on the empty seat to work around
it.
              In May 2014, at 28,644 miles, Santana brought the vehicle in to repair the
sun roof which had become inoperable. The dealership taught Santana a trick: All
Santana needed to do was to turn the ignition on, open the door, and press the gas pedal
three times. This trick would cause the computer to reset and the sunroof would work
again. The issue was never fully resolved. Santana’s expert attributed this problem to
the TIPM.
              In August 2014, at 30,262 miles, Santana had the vehicle towed to the
dealership because it would not start. At this appointment, the dealership determined that
the fuel pump relay in the TIPM was not receiving power, so they performed a so-called
bridge operation. This involved adding an additional electrical relay, external to the
TIPM, and rerouting the electricity to the fuel pump through the external relay.

                                              4
Afterward, Santana arrived home and turned off his vehicle, but heard a hissing sound.
He turned the vehicle back on and heard a mini explosion followed by a profusion of
smoke from the exhaust pipe. As it turns out, the fuel pump was still on and pumping
fuel even after the vehicle was turned off. He returned the vehicle to the dealership for
the second time that day.
              At the same visit, the vehicle’s battery was found to be weak and in a failed
state. It was replaced.
              In December 2014, at 33,121 miles, Santana brought the vehicle in to repair
squeaking noises coming from the front and rear of the vehicle. The dealership
determined the rear shocks were weak and replaced them, and made some adjustments to
hinges in the front.
              In March 2015, at 37,179 miles, Santana brought the vehicle in to replace a
defective front passenger seatbelt.
              In April 2015, at 37,569 Santana brought the vehicle in to replace a
defective driver’s seatbelt.
              At 38,157 miles, again in April 2015, Santana brought the vehicle in to
address front suspension shimmying at highway speeds. According to Santana, this was
never properly fixed.
              In December 2015, at 43,462 miles, Santana brought the car in again to
address a no-start issue. The problem stemmed from the WIN module (the wireless
ignition), which was replaced.
              In January 2016, at 44,467 miles, the seatbelt had malfunctioned for the
third time.
              That was the last straw for Santana and the point at which he contacted
Chrysler to inquire about it buying back the vehicle. He explained to Chrysler customer
service that he thought the vehicle was a “lemon” and wanted Chrysler to buy it back.
After waiting on hold for 30 minutes, he was told that because the initial three-year,

                                             5
36,000 mile warranty had expired, he did not qualify for a buyback. No one from
Chrysler followed up with him. And Chrysler did not perform any further investigation
to determine whether Santana qualified for a buyback.
              In June 2016, at 49,408 miles, Santana had the vehicle towed into the
dealership because, while driving on side streets, the dash board “lit up”—the
temperature gauge spiked, the car stopped, and smoke came out from under the hood.
The dealership replaced the radiator. At this point Santana felt his vehicle was a “ticking
time bomb” and he purchased another vehicle, trading in his Durango for $20,000.


History of Problems Related to the TIPM
              Chrysler experienced various problems related to the TIPM, which was first
introduced in model year 2007 vehicles.
              In July 2007, shortly after the introduction of the TIPM, Chrysler issued a
recall due to stalling problems. Chrysler determined the problem was software related
and the recall entailed reprogramming the software on the TIPM.
              In November 2008, Chrysler staff prepared an “Issue Detail Report” noting
that in the vehicle coded DS (which was a Dodge Ram truck), some vehicles (unclear
how many) were experiencing a problem in which the TIPM failed to enter sleep mode
when the vehicle was turned off. As a result, the vehicle was drawing too much power
when not in use, resulting in premature battery failure. The TIPM in the Dodge Ram was
a different configuration than the TIPM in the Durango.
              In June 2009, a similar “Issue Detail Report” was prepared noting that the
same vehicle (“DS”) was experiencing a no-start failure due to low batteries. The
batteries were low because the TIPM was experiencing a parasitic load—meaning an
unintended draw of electricity—when the vehicle was not in operation, which drained the
battery. Once again, there is nothing in the record to suggest how pervasive this problem
was, but we note that Santana’s vehicle’s battery did fail prematurely.

                                             6
              Beginning in August 2009, as evidenced by a chain of internal Chrysler e-
mails, problems were arising concerning a malfunctioning front blower for the air
conditioning/heater. The record does not reveal the nature of the problem, how severe it
was, or even what vehicles it affected. The subject of the e-mail chain was “TIPM
Returns from safety office Weekly Meeting Agenda” so we can surmise it involved the
TIPM. A solution was proposed in an attached document, which is not in our record.
However, we can infer the solution from the e-mails we do have. A senior technical
specialist wrote, “Ideas our team with Conti[nental] came up with to fix HVAC front
blower issue. The one on page 10 is our choice. Our goal is to work with you to package
both the relay (280 high current micro from OMRON) and the fuse (40 A Jcase) as a field
fix and for 2010 V2 production.” In response, another Chrysler employee wrote, “To add
a wiring assembly with a stand alone relay and stand alone fuse can create quality issues.
Please review other more feasible options to correct the HVAC front blower issue.”
Another Chrysler employee chimed in, “How about you fix the TIPM since it is the root
cause of the failures???”
              In January 2012, Chrysler prepared another “Issue Detail Report”
describing a problem in which the sunroof stopped working. This condition was
correlated with a blown fuse in the TIPM. Although the report pertained to vehicle
“WK,” which was the Jeep Cherokee, that vehicle contained the same TIPM as the
Dodge Durango. Santana’s vehicle also experienced a failed sunroof which his expert
opined was caused by the TIPM.
              In 2013, reports began accumulating of failures of the fuel pump electrical
relay in the TIPM. In September of that year, one employee wrote an e-mail exclaiming,
“What is going on with the ‘11 GC tipms? I have them coming out of the woodwork, one
dealer got 4 calls today alone! [¶] Conditions is cold ambient crank no start, no fuel
pump power to or out of pump fuse (internal relay), no DTC.” “Mileages all in the 40-
50k range (out of warranty, a $850 parts bill is hard to swallow). [¶] We are just starting

                                             7
to get in the 40’s now, so I think this may grow even bigger . . . .” A service support lead
for Chrysler responded, “I can’t comment on the TIPM quality issues, robustness of new
parts, or availability. However, I do know there are techs out there using the attached
repair procedure as a temporary work around to get cars back on the road. I don’t bless
this in any way, but it’s a good MacGyver trick to get you out of a pinch if you need it.”
A Chrysler manager responded, “There is an issue with TIPM failure on the 2011
WK/WD[ ] with the fuel pump relay. It was found that Conti[nental] was conformal
         2


coating the boards with a product containing silicon. The higher current draw for the fuel
pump is shown to cause failure over time. This same conformal coating was used
through March 2013. Service is running short on TIPMs, and several techs are coming
up with alternate, unapproved work around methods. It has become a durability issue
with vehicles coming in between 20-50k miles – many are out of warranty. There is a
large usage in the field claiming no fuel pump power to or out of pump fuse (internal
relay).” Another Chrysler employee responded, “This is going to get hot quick if we
can’t come up with something.”
              In a separate e-mail chain on August 30, 2013 involving different Chrysler
employees around the same time, the bridge procedure was explained (apparently the
bridge procedure performed on Santana’s vehicle in August 2014), leading one Chrysler
employee to respond, “The bypass is not recommended due to past issues.” Another
employee explained a safety flaw in the proposal: “I don’t think this procedure is a good
idea. The fuel pump relay is supposed to be controlled by the PCM so that in the case of
an accident, the PCM can shut down the fuel pump. The proposal removes the PCM
portion of the control.” “Their proposal bypasses the PCM’s control.” Santana’s expert
explained, the fuel pump relay on the TIPM “is controlled by the computer, the PCM and
power train control module. And in the event of a rollover, it shuts off the fuel pump. So


2
              WD was an internal reference to the Dodge Durango.

                                             8
if your car is in some sort of an accident, the fuel pump doesn’t continue to pump.”
When asked whether Santana’s vehicle still had that safety feature after the external fuel
pump relay was added, Santana’s expert testified, “No. That feature was not available at
that point.”
               Around the same time as the above e-mails, Continental (the manufacturer
of the TIPM) performed an experiment that proved the source of the problem was, in fact,
                                3
the silicone conformal coating. The experiment used three sets of TIPM modules, one
set with the silicone conformal coating, one set with no conformal coating, and one set
with a non-silicon based conformal coating. The circuit boards were subjected to specific
heat and usage conditions. The modules with no conformal coating or a non-silicon
based coating all saw fairly constant voltage drops across the relay contacts throughout
the course of the experiment. The circuit boards with a silicon-based conformal coating,
however, saw significant increases in voltage drops across the relay contacts as the
experiment progressed. This was consistent with the hypothesis that heat was converting
the silicone into a gaseous state and increasing the resistance across the contact points of
the relay.
               Almost a year later, in August 2014, an “Executive Review” presentation
was prepared that explained and illustrated the magnitude of the problem. This
presentation would have been given to high level executives at Chrysler. As a corrective
action, the executive review recommended a bypass, or bridge procedure, similar to that
performed on Santana’s vehicle. There is nothing in the executive review about the
potential safety problem associated with the bridge procedure.




3
              The findings were published internally by Continental in an undated
document. However, the documents bear a 2013 copyright notice, and the results are first
discussed internally at Chrysler in an e-mail dated August 2013, which describes the test
as “recently conducted.”

                                              9
              In December 2014, Chrysler instituted a safety recall for the Dodge
Durango to implement the bridge procedure to install an external fuel pump relay. The
recall notice says nothing about the potential safety liability of bypassing the internal
TIPM relay.
              Chrysler instituted a second recall in July 2015 related to the TIPM.
Although that recall notice is not in our record, according to Santana’s expert’s
testimony, it simply required technicians to inspect to ensure an external fuel pump relay
was present, and, if not, to install it. This inspection was performed on Santana’s vehicle.
              Soon after Chrysler issued the second recall, the National Highway Traffic
Safety Administration (NHTSA) completed its own study of the issue. The Center for
Auto Safety had petitioned NHTSA to “initiate a safety defect investigation into alleged
failures” of the TIPM installed in certain vehicles, including the Dodge Durango,
“beginning in the 2007 model year.” In response to the petition, NHTSA reviewed
customer complaints and reports, as well as documents concerning the design and
manufacture of the TIPM.
              In July 2015, NHTSA denied the petition, concluding that further
investigation was not warranted. The safety agency explained that the stall and no-start
problem “ha[d] been addressed by [Chrysler’s] safety recalls” and concluded further
investigation was unlikely to be fruitful. However, it cautioned that “[t]his action does
not constitute a finding by NHTSA that a safety-related defect does not exist.”
              In October 2016, Santana filed the underlying complaint, asserting causes
of action for breach of express warranty (Song-Beverly Act), breach of implied warranty
(Song-Beverly Act), fraudulent inducement by concealment, and negligent repair. Only
the first three causes of action were brought to trial.
              The jury found in favor of Santana on all three causes of action. It awarded
economic damages of $31,896.60 on the express warranty claim under the Song-Beverly
Act, $33,839.91 on the implied warranty claim under the Song-Beverly Act, additional

                                              10
economic damages of $33,839.91 on the fraud claim, and noneconomic damages on the
fraud claim of $100,000. It found Chrysler violated the Song-Beverly Act willfully and
imposed a civil penalty of $63,795.20. Additionally, the jury imposed punitive damages
in the amount of $1 million on the fraud claim. The total verdict amounted to
$1,229,531.71. Afterward, Chrysler moved for a new trial and for judgment
notwithstanding the verdict, both of which were denied. Santana subsequently moved for
his attorney fees, seeking a lodestar amount of $235,553.50 and a multiplier of 2.5. The
court granted the motion, accepted Santana’s lodestar amount, and employed a 2.0
multiplier for a total award (including costs) of $510,637.87. The total judgment
amounted to $1,740,169.58. Chrysler timely appealed.




                                       DISCUSSION


Fraudulent Concealment
              Chrysler contends there was no substantial evidence of fraudulent
concealment. We agree.
              Santana’s theory at trial was that, at the time he purchased the vehicle,
Chrysler fraudulently concealed material information, i.e., that the vehicle contained a
defective TIPM. Thus, the jury was instructed, “Jose Santana relied on [Chrysler’s]
concealment if, 1, the concealment substantially influenced him to purchase or continue
to own the 2012 Dodge Durango; and 2, he would probably not have bought the 2012
Dodge Durango without the concealment.” (Italics added.) Further, on the verdict form,
the jury found that Chrysler “intentionally fail[ed] to disclose facts that Jose Santana did
not know and could not reasonably have discovered prior to his purchase of the 2012
Dodge Durango.” (Italics added.) Santana purchased his vehicle in November 2011.



                                             11
The focus of our inquiry, therefore, is what the evidence disclosed regarding Chrysler’s
knowledge of the defect prior to November 2011.
             The sum total of the evidence on that front is the following: a publicly
disclosed 2007 recall related to a software problem that apparently was fixed; an issue
that cropped up in 2008 and 2009, with an unknown frequency, in a different vehicle,
where a TIPM was drawing too much power when the vehicle was not in use; and a 2009
internal e-mail exchange regarding the heating and air conditioning front blower in some
vehicle that occurred some amount of times that had something to do with a relay in a
TIPM. All the other evidence post-dates the critical time period, which is pre-November
2011.
             That is not enough. The very existence of a warranty presupposes that
some defects may occur. Thus, the occurrence of a few defects that, so far as the record
reveals, were all fixable, and mostly involved vehicles Santana did not own, is not
enough to demonstrate an intent to conceal a defect in the TIPM. Santana would need
evidence that, prior to Santana’s purchase of the vehicle, Chrysler was aware of a defect
                                                                                          4
in the TIPM that it was either unwilling or unable to fix. There was no such evidence.




4
              Two federal district courts that addressed the exact same TIPM defect came
to the same conclusion we reach. (Base v. FCA US LLC (N.D.Cal., Mar. 11, 2019, No.
17-CV-01532-JCS) 2019 U.S. Dist. Lexis 38895; Dienes v. FCA US LLC (S.D.Cal., Mar.
12, 2018, No. 16-CV-1812-AJB-BGS) 2018 U.S. Dist. 40226.) A third federal district
court case, Cieslikowski v. Fiat Chrysler (C.D.Cal., Feb. 4, 2019, No. ED CV 17-562
MRW) 2019 U.S. Dist Lexis 40665, reached the same conclusion we do as well.
However, that decision was recently reversed by the Ninth Circuit in an unpublished
memorandum opinion. (See Cieslikowski v. FCA US LLC (9th Cir., June 12, 2020, No.
19-55679) 2020 U.S. Lexis 18707.) The Ninth Circuit opinion made no effort to
highlight the evidence that the court felt was substantial, and thus we do not find it
persuasive.

                                            12
              Because we reverse the judgment as to the fraud cause of action, the
compensatory damage award for fraud, the noneconomic damages, and punitive damages
(all of which were predicated on fraud) must also be reversed.


Willful Violation of the Song-Beverly Act
              Next, Chrysler contends there was no substantial evidence to support the
jury’s finding that it willfully violated the Song-Beverly Act. To be clear, Chrysler does
not dispute the jury’s finding that it violated the Song-Beverly Act. It disputes only the
jury’s finding that it did so willfully. “Whether a manufacturer willfully violated its
obligation to repair the car or refund the purchase price is a factual question for the jury
that will not be disturbed on appeal if supported by substantial evidence.” (Oregel v.
American Isuzu Motors, Inc. (2001) 90 Cal.App.4th 1094, 1104.) We conclude the
evidence supports the verdict.
              “The [Song-Beverly Act] provides enhanced remedies to consumers who
buy new consumer goods accompanied by a manufacturer’s express warranty.” (Kiluk v.
Mercedes-Benz USA, LLC (2019) 43 Cal.App.5th 334, 336.) “Where . . . service or
repair of the goods is necessary because they do not conform with the applicable express
warranties, service and repair shall be commenced within a reasonable time by the
manufacturer . . . .” (Civ. Code, § 1793.2, subd. (b).) “If the manufacturer . . . is unable
to service or repair a new motor vehicle . . . to conform to the applicable express
warranties after a reasonable number of attempts, the manufacturer shall either promptly
replace the new motor vehicle . . . or promptly make restitution to the buyer . . . .”
(Id., subd. (d)(2).) “If the buyer establishes that the failure to comply was willful, the
judgment may include, in addition to the amounts recovered under subdivision (a), a civil
penalty which shall not exceed two times the amount of actual damages.” (§ 1794, subd.
(c).)



                                              13
              There is a critical difference between Santana’s fraud claim and his claim
for a willful violation of the Song-Beverly Act: the relevant time frame. Whereas the
fraud claim depended on evidence prior to Santana’s purchase, the Song-Beverly Act
claim depends on evidence during the warranty period.
              Here, there was evidence to support a finding that Chrysler’s “repair” of the
faulty fuel pump relay was intentionally inadequate during the warranty period.
Specifically, the bridge operation solved one problem—stalling or failing to start—only
to introduce a new defect: the inability of the fuel pump to shut off in the event of an
accident. Contemporaneous internal e-mails demonstrated that Chrysler was aware of the
problem. And Santana’s expert testified there was no evidence that Chrysler’s recall
procedure ever accounted for the new risk, and that, in fact, Santana’s vehicle was left
with the new defect after the bridge operation. Although Chrysler did not include the
actual warranty in our record, presumably it requires a repair that restores full
functionality, not a “MacGyver” half measure that simply swaps defects. From this
evidence, the jury could infer that Chrysler intentionally chose not fully to honor the
express warranty, which is sufficient to support a civil penalty under Civil Code section
                         5
1794, subdivision (c).
              Chrysler offers two arguments for why it should not be subject to a civil
penalty.




5
              There was some evidence that an engineer working on a temporary fix for
the fuel pump relay was aware of the need to wire the relay in such a way as to ensure
safety features were maintained. But there was no evidence that this was actually
implemented, and substantial evidence supported the conclusion that the bridge operation
did not mitigate the safety risk. Because we must resolve any factual conflicts in favor of
the judgment, we conclude the safety feature was not implemented in the repair of
Santana’s vehicle.

                                             14
              First, it asserts that because Santana requested repurchase after the
expiration of his three-year, 36,000 mile warranty, and because Chrysler refused to
purchase his vehicle on that ground, the refusal was in good faith. Chrysler cites an
unpublished federal district court case that agreed with this argument. The argument is
easily met, however. A manufacturer’s duty to repurchase a vehicle does not depend on a
consumer’s request, but instead arises as soon as the manufacturer fails to comply with
the warranty within a reasonable time. (Krotin v. Porsche Cars North America,
Inc. (1995) 38 Cal.App.4th 294, 301-302.) Chrysler performed the bridge operation on
Santana’s vehicle in August 2014 with 30,262 miles on the odometer—within the three-
year, 36,000 mile warranty. The internal e-mails demonstrating Chrysler’s awareness of
the safety risks inherent in the bridge operation were sent in September 2013, and thus
Chrysler was well aware of the problem when it performed the bridge operation on
Santana’s vehicle. Thus, Chrysler’s duty to repurchase or provide restitution arose prior
to the expiration of the three-year, 36,000 mile warranty. Moreover, although we do not
have the actual five-year, 100,000 mile power train warranty in our record, Santana’s
expert testified that the no-start/stalling issues Santana experienced were within the scope
of the power train warranty, which was still active when Santana requested repurchase in
approximately January 2016, at 44,467 miles. Thus the premise of Chrysler’s
argument—that Santana’s request for repurchase was outside the relevant warranty—is
not only irrelevant, but wrong.
              Chrysler’s second argument is that its Code of Civil Procedure section 998
settlement offers in this litigation, in February 2017 and again in February 2018, satisfy
its obligation to offer a repurchase. In light of our conclusion that Chrysler’s decision not
fully to honor the warranty occurred as early as 2013, however, a settlement offer in 2017
falls well short. Upon a vehicle manufacturer’s failure to honor a warranty, the
manufacturer must “promptly” make an offer of repurchase or restitution. (Civ. Code,
§ 1793.2, subd. (d)(2).) Not years later during litigation. In any event, the Code of Civil

                                             15
Procedure section 998 offers were not in evidence before the jury, and thus Chrysler
                            6
cannot rely on them here.


Attorney Fees
               Chrysler’s final contention is that the court erred in two ways in making its
award of attorney fees. First, the court did not apportion fees between the fee claim
(Song-Beverly Act) and the non-fee claim (fraud). Second, the court erred in doubling
Santana’s lodestar calculation by double counting the contingent nature of Santana’s
representation (i.e., using that factor both to increase counsel’s hourly rate and also to
justify a multiplier), and by improperly relying on Santana’s “excellent outcome.” On
both counts, we review the court’s order for abuse of discretion. (Bell v. Vista Unified
School Dist. (2000) 82 Cal.App.4th 672, 687 (Bell); Graham v DaimlerChrysler Corp.
(2004) 34 Cal.4th 553, 581.) “‘“A trial court’s exercise of discretion is abused only when
its ruling ‘“exceeds the bounds of reason, all of the circumstances before it being
considered.”’”’” (Bell, at p. 687.) Here, the court did not abuse its discretion.
               At trial, Santana sought a lodestar amount of $235,553.50, based on an
hourly rate of $650 per hour. Santana sought a 2.5 multiplier. The court accepted
Santana’s lodestar figure and granted a multiplier of 2.0. The court refused to apportion
fees between the Song-Beverly Act and the fraud causes of action, commenting, “This
was one set of facts. . . . The fact that there were two causes of action, . . . that’s a tactic.”


6
                There is a line of federal district court cases that have accepted the
argument that an offer to settle litigation can negate a finding of willfulness. In those
cases, however, the manufacturer was continuing to attempt to repair the vehicle when
litigation started, and thus the offers were, arguably, prompt. (Hatami v. Kia Motors
America, Inc. (C.D.Cal., Apr. 20, 2009, No. SA CV 08-0226 DOC) 2009 U.S. Dist. Lexis
45514; Base v. FCA US LLC (N.D.Cal., Mar. 11, 2019, No. 17-CV-01532-JCS) 2019
U.S. Dist. Lexis 38895.) We offer no opinion on whether those cases were correctly
decided. Here, the settlement offers came years after Chrysler made the decision to
implement an inadequate repair of Santana’s vehicle.

                                               16
              1. Apportionment
              “When a cause of action for which attorney fees are provided by statute is
joined with other causes of action for which attorney fees are not permitted, the
prevailing party may recover only on the statutory cause of action.” (Akins v. Enterprise
Rent-A-Car Co. (2000) 79 Cal.App.4th 1127, 1133.) However, “[s]uch fees need not be
apportioned when incurred for representation on an issue common to both causes of
action in which fees are proper and those in which they are not.” (Bell, supra, 82
Cal.App.4th at p. 687.) Moreover, “[a]pportionment is not required when the claims for
relief are so intertwined that it would be impracticable, if not impossible, to separate the
attorney’s time into compensable and noncompensable units.” (Ibid.) The trial court
found the latter exception applied, describing the two causes of action—fraud and Song-
Beverly Act—as encompassing “one set of facts.” We agree.
              As we have already pointed out, the principal distinction between the two
causes of action was that the fraud claim required proof of what Chrysler knew prior to
the sale of Santana’s vehicle. But as we concluded above, there was very little evidence
on that front. Instead, most of the evidence focused on whether there was a defect at all,
and whether Chrysler knew about the defect—issues that are equally relevant to the fraud
and Song-Beverly Act claim.
              Chrysler makes no attempt to directly confront the trial court’s conclusion
that the two causes of action stem from a common set of facts. Instead, it contends
Santana should be judicially estopped from arguing the two causes of action shared a
common core of facts because, in a previous stage of the litigation, Santana insisted the
causes of action were different. Specifically, when the parties were arguing over whether
Chrysler could be subject to both a civil penalty and punitive damages, Santana argued,
successfully, that “[t]he damages stem from two separate and distinct causes of action
which are based upon different conduct, different facts and governed by different statutes,



                                             17
laws, and legal standards. Two distinct duties are separately punishable arising from
different conduct.”
              “The elements of judicial estoppel are ‘(1) the same party has taken two
positions; (2) the positions were taken in judicial or quasi-judicial administrative
proceedings; (3) the party was successful in asserting the first position (i.e., the tribunal
adopted the position or accepted it as true); (4) the two positions are totally inconsistent;
and (5) the first position was not taken as a result of ignorance, fraud, or mistake.’”
(Owens v. County of Los Angeles (2013) 220 Cal.App.4th 107, 121 (Owens).)
              We decline to impose an estoppel. As a purely technical matter, arguing
that the causes of action stem from different sorts of harm is a different matter than
whether the causes of action share a common set of facts. In this case, for example, the
existence of the TIPM defect is at the core of both causes of action, but neither harm
stems from the defect per se. In the case of fraud, the harm stems from a deception. And
in the case of the Song-Beverly Act, it stems from the failure to honor the warranty.
Same essential facts. Different conduct gives rise to the harm.
              But even if the elements of judicial estoppel were technically satisfied, the
doctrine is, in the final analysis, an equitable one. (Owens, supra, 220 Cal.App.4th at p.
121.) And given that we are reversing the punitive damages award, we deem it to be
inequitable to punish Santana for an argument he made—which has now been rendered
unsuccessful—in favor of punitive damages.
              Beyond the estoppel argument, Chrysler has not proposed any practical
method of apportioning fees in this case. It has not, for example, identified any discrete
portion of the litigation that was solely focused on fraud. Moreover, Chrysler’s only
proposals for how to apportion fees are unpersuasive: a 50 percent reduction in fees,
calculated simply attributing half of the fees to each of two causes of action; or a 92
percent reduction in fees to reflect the fact that 92 percent of the damages were
attributable to fraud. Unsurprisingly, Chrysler does not cite any authority for those

                                              18
approaches, both of which are completely out of keeping with the principle of ensuring
the prevailing party receives a full recovery of attorney fees on the fee-shifting cause of
action. (Akins v. Enterprise Rent–A–Car Co., supra, 79 Cal.App.4th at p. 1133.)
Consequently, the court did not err in refusing to apportion fees.


              2. Multiplier
              Finally, Chrysler contends the court erred in two ways in applying a 2.0
multiplier to the lodestar. First, Chrysler contends the court relied on the contingent
nature of the representation both in setting the lodestar hourly rate, and in justifying a
multiplier—a prohibited double counting of the same factor. Second, the court relied in
part on the excellent results Santana’s counsel obtained, which, Chrysler contends, is
only relevant in public-interest litigation.
              The process of calculating attorney fees involves two steps. The first is to
determine the lodestar: the number of hours reasonably expended multiplied by a
reasonable hourly rate. (Serrano v Priest (1977) 20 Cal.3d 25, 48 (Serrano III).) Once
the lodestar has been calculated, the second step is to apply any positive or negative
multipliers. “The purpose of such adjustment is to fix a fee at the fair market value for
the particular action. In effect, the court determines, retrospectively, whether the
litigation involved a contingent risk or required extraordinary legal skill justifying
augmentation of the unadorned lodestar in order to approximate the fair market rate for
such services. The ‘“experienced trial judge is the best judge of the value of professional
services rendered in his court, and while his judgment is of course subject to review, it
will not be disturbed unless the appellate court is convinced that it is clearly wrong.”’”
(Ketchum v. Moses (2001) 24 Cal.4th 1122, 1132 (Ketchum).)




                                               19
              Perhaps the most common multiplier applied, at least where a plaintiff
prevails, is a modifier for the contingent nature of the representation. “Under our
precedents, the unadorned lodestar reflects the general local hourly rate for a fee-bearing
case; it does not include any compensation for contingent risk, extraordinary skill, or any
other factors a trial court may consider under Serrano III. The adjustment to the lodestar
figure, e.g., to provide a fee enhancement reflecting the risk that the attorney will not
receive payment if the suit does not succeed, constitutes earned compensation; unlike a
windfall, it is neither unexpected nor fortuitous. Rather, it is intended to approximate
market-level compensation for such services, which typically includes a premium for the
risk of nonpayment or delay in payment of attorney fees. In this case, for example, the
lodestar was expressly based on the general local rate for legal services in a
noncontingent matter, where a payment is certain regardless of outcome.” (Ketchum,
supra, 24 Cal.4th at p. 1138.)
              This description of the rationale for a contingency modifier points to one of
its principal restrictions: a court cannot rely on the contingent nature of the
representation in both setting the lodestar amount and in later modifying the lodestar.
(Ketchum, supra, 24 Cal.4th at p. 1138 [“We emphasize that when determining the
appropriate enhancement, a trial court should not consider these factors to the extent they
are already encompassed within the lodestar”].) This restriction applies to a contingency
modifier the same as any other modifier. Thus in Robertson v. Fleetwood Travel Trailers
of California, Inc. (2006) 144 Cal.App.4th 785 the court reversed a fee award where the
court relied on the risk arising from a contingency arrangement in both setting the hourly
rate and in subsequently modifying the lodestar. (Id. at p. 822.)
              Chrysler contends the court committed the same error here, citing Santana’s
fee motion where his counsel argued for an hourly rate of $650, justifying that rate, in
part, based on the risk of nonpayment arising from the contingent nature of the
representation. But Chrysler fails to connect the dots. The court did not accept that

                                             20
premise, but instead expressly rejected it. In commenting on the multiplier, the court
stated, “This case was a very complex case, and, of course, there’s the contingency
element in this, too. To say that all those issues are swept up in a basic hourly fee, which
is not an extraordinary, high hourly fee, certainly I think that would be wrong.” (Italics
added.) Elsewhere the court described the hourly rate as one “we see somewhat
routinely.” Thus the court did not include the contingency factor in setting the lodestar
and was free to include it in setting the multiplier.
               Next, Chrysler’s argues the court erred in basing the 2.0 multiplier, in part,
on the results Santana obtained because, according to Chrysler, results are only relevant
in public-interest litigation. Chrysler points to the following comment by the court: “It
was an excellent outcome, and that’s part of it. But I really think the complexity of it and
the fact that it’s contingent, I think . . . it warrants a multiplier.”
               In support of its argument that only public-interest litigation can support a
multiplier based on excellent results, Chrysler cites a series of cases in which courts
awarded fees based on excellent results in public-interest litigation. (E.g. Hogar Dulce
Hogar v. Community. Development Com. of City of Escondido (2007) 157 Cal.App.4th
1358 [nonprofit association awarded fees where it obtained long-term relief in its
challenge to the manner in which redevelopment agency calculated its payment to
housing fund for low- and moderate-income families]; Feminist Women’s Health Center
v. Blythe (1995) 32 Cal.App.4th 1641 [reproductive clinic secured an injunction to
protect citizens’ constitutional right to abortion].) The cases Chrysler cites, however, are
inapposite, as none of them deal with a multiplier. Instead, they all address whether the
plaintiff was entitled to fees under the private attorney general doctrine codified in Code
of Civil Procedure section 1021.5, which permits fees where, inter alia, “a significant
benefit, whether pecuniary or nonpecuniary, has been conferred on the general public or a
large class of persons.” Naturally, in that context, the benefits the plaintiff conferred on
the public is of primary concern. But Santana did not seek fees under the private attorney

                                                21
general doctrine and thus those cases have no application here. There is simply no
authority for the proposition that excellent results may result in a multiplier only in
public-interest cases.
              Nor is there any good reason for such a restriction. The rationale for taking
excellent results into account is that it tends to reflect a superior quality of representation.
(Graham v. DaimlerChrysler Corp., supra, 34 Cal.4th at p. 582 [“‘The “results obtained”
factor can properly be used to enhance a lodestar calculation where an exceptional effort
produced an exceptional benefit’”].) Better attorneys command higher rates, which
means a multiplier may be required accurately to compensate the attorney for the quality
of work performed. (See Perdue v. Kenny A. ex rel. Winn (2010) 559 U.S. 542, 554
[“superior results are relevant only to the extent it can be shown that they are the result of
superior attorney performance”].) That rationale applies to all manner of cases, not just
public-interest litigation. The purpose of a multiplier is to capture the market value of the
attorney’s services, not the moral value. (See PLCM Group, Inc. v Drexler (2000) 22
Cal.4th 1084, 1095.) Accordingly, results obtained was a relevant consideration.
              It is clear from the court’s brief comments that the results played only a
minor role in the court’s decision to apply a multiplier; much greater emphasis was given
to the complexity of the matter and the skill of the attorneys in mastering the technology.
The court gave the appropriate weight to the excellent results obtained. We follow the
counsel of our Supreme Court. The trial judge is in the best position to evaluate the value
of Santana’s counsel’s services. (Ketchum, supra, 24 Cal.4th 1122, 1131-1132.) We are
not convinced the trial court was clearly wrong, i.e., that its ruling exceeds the bounds of
reason. Accordingly, there was no abuse of discretion.




                                              22
                                      DISPOSITION


              The judgment is reversed as to the fraud cause of action and the punitive
damages. The court is directed to enter judgment in favor of Chrysler on the fraud cause
of action, thereby striking the additional economic damages of $33,839.91, the
noneconomic damages of $100,000, and the punitive damages of $1 million. In all other
respects, the judgment is affirmed. Chrysler shall recover its costs incurred on appeal.




                                                 IKOLA, J.

WE CONCUR:



MOORE, ACTING P. J.



ARONSON, J.




                                            23
Filed 10/23/20


                             CERTIFIED FOR PUBLICATION

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                      DIVISION THREE


 JOSE SANTANA,

     Plaintiff and Respondent,                         G057244, G058020

         v.                                            (Super. Ct. No. 30-2016-00882680)

 FCA US, LLC,                                          ORDER

     Defendant and Appellant.



        Nonparties Strategic Legal Practices and the Veracis Law Corporation have
requested that our opinion filed on September 29, 2020, be certified for publication. It
appears that our opinion meets the standards set forth in California Rules of Court, rule
8.1105(c). The requests are GRANTED.
                 The opinion is ordered published in the Official Reports.



                                                   IKOLA, J.

WE CONCUR:



MOORE, ACTING P. J.



ARONSON, J.